Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 1 of 10 PageID #: 4664




                                       CAUSE NO. 20-2579-431

 THOMAS CHRISTOPHER RETZLAFF                             §      IN THE DISTRICT COURT
     Petitioner                                          §
                                                         §
 v.                                                      §      43lst JUDICIAL DISTRICT
                                                         §
 JASON LEE VAN DYKE                                      §
      Respondent.                                        §      DENTON COUNTY, TEXAS

                                             JUDGMENT

         Pending before this Court is the motion of Respondent, Jason Lee Van Dyke, for

  sanctions pursuant to this Court's inherent authority to sanction parties for bad faith and litigation

 misconduct. Also pending before this Court are the following matters: (a) Petitioner's Special

 Exceptions; (b) Respondent's Amended Motion for Summary Judgment (traditional and no-

  evidence); (c) Respondent's Motion for Mandatory Sanctions and Alternative Motion for Death

  Penalty Sanctions; (d) Respondent's Motion to Exclude Evidence; (e) Respondent's Motion in

  Limine; and (f) Petitioner's Notice of Nonsuit. With respect to each of these matters, the Court

  makes the following orders:

                                  I. MOTIONS DENIED AS MOOT

      1) Due to Petitioner's nonsuit, it is hereby ORDERED, ADJUDGED, and DECREED that

         the following motions are DENIED AS MOOT:

             a. Petitioner's Special Exceptions

             b.Respondent's Amended Motion for Summary Judgment (traditional and no-

                 evidence)

             c.Respondent's Motion for Mandatory Sanctions and Alternative Motion for "Death

                 Penalty" Sanctions

             cl.Respondent's Motion to Exclude Evidence


  JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 2 of 10 PageID #: 4665




            e. Respondent's Motion in Limine

                   II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

    A. Abuse of the Litigation Process by Petitioner (Forum Shopping)

    1) This case is for a protective order under Article 7A of the Texas Code of Criminal

        Procedure for threats allegedly made by Respondent to Petitioner between March of 2018

        and December of 2018. It was filed on March 20, 2020. The discovery period ended on

        July 31, 2020 at 5 :00 p.m. At that time, Petitioner filed a notice of nonsuit. Respondent

        filed an objection to anything other than dismissal without prejudice and has sought leave

        to filed an additional motion for sanctions under Chapters 9 and 10 of the Texas Civil

        Practice and Remedies Code as well as Rule 13 of the Texas Rules of Civil Procedure.

    2) This Court finds that it has jurisdiction over the subject matter of this proceeding, that it

        has jurisdiction over the parties, and that venue is appropriate in this Court.

    3) Pursuant to TRE 201, the Court takes judicial notice of the entire record in this

        proceeding.

    4) Petitioner has previously been adjudicated a vexatious litigant in Texas by the Bexar

        County Court at Law No. 3. On the morning of March 23, 2020, Respondent invoked the

        procedure set forth in CPRC § 11.1035 by filing notice with the Denton County District

        Clerk.

     5) At approximately 10:05 a.m. that morning, Petitioner filed an emergency motion for this

        Court to reconsider this Court's denial of emergency ex parte relief in this cause.

    6) At 10:22 a.m. that morning, an order staying further proceedings in this case due to

        Petitioner's fail to obtain permission to file was entered by the local administrative judge

        of Denton County, Texas, the Honorable Brody Shanklin.



  JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 3 of 10 PageID #: 4666




    7) At 11 :21 a.m. the same morning, Petitioner filed a motion to reconsider the stay referred

       to in paragraph six above.

    8) At 1: 16 p.m. on March 23, 2020, Petitioner filed a separate identical proceeding against

       Respondent in the 271 st District Court in Cause No. CV20-03-214 styled In The Matter of

       Thomas Retzlaff and Jason Lee Van Dyke. Mr. Retzlaff has argued in previous filings that

       the purpose of this second filing was due to the fact that the Denton courts were closed on

       March 23, 2020 due to COVID-19. Based upon the timing of Petitioner's filings, as well

       as his behavior in this case referenced below, the Court finds that his explanation lacks

       credibility. The Court also finds that Petitioner filed Wise County proceeding due to his

       dissatisfaction with the rulings of this court and Judge Shanklin, and that his

       dissatisfaction was manifested in a highly incendiary and vulgar letter to the Denton

       County Clerk on March 26, 2020.

    9) On April 28, 2020, Respondent filed a motion to dismiss the Wise County filing due to

       Petitioner's failure to obtain permission to file his litigation in that Court. The following

       day, Petitioner applied for an "injunction against harassment" against Respondent in the

       Superior Court of Maricopa County, Arizona and obtained ex parte relief against

       Respondent. On April 30, 2020, Petitioner filed a notice of this ex parte relief in this

       proceeding.

    10) On May 6, 2020, the proceeding between Petitioner and Respondent before the 271 st

       District Court was dismissed pursuant to CPRC § l l.1035(b). This dismissal was without

       prejudice.

    11) On May 12, 2020, Petitioner filed a recusal motion in this case. Pursuant to the rules, all

       proceedings in this case were stayed while his motion was considered by the regional



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 4 of 10 PageID #: 4667




        presiding judge.

    12) On May 15, 2020, Respondent prevailed against Petitioner on the merits before the

        Superior Court in and for Maricopa County, Arizona. Petitioner claims that he relief he

        sought in Arizona was substantially different from that sought in Texas. He also claims

        that the Arizona court had personal jurisdiction over Respondent and that two protective

        orders were appropriate because Respondent's conduct offended the "peace and dignity"

        of both Texas and Arizona. The Court finds that this explanation lacks merit and, based

        upon the pattern of behavior displayed by Petitioner with respect to both Respondent and

        this Court, finds that the purpose of the Arizona litigation was to increase Respondent's

        litigation costs and to interfere with the jurisdiction which had already been exercised

        over both he parties and the subject matter by this Court.

    13) Petitioner's recusal motion in this case was denied by the regional presiding judge on

        June 22, 2020.

     14) Due to numerous inappropriate filings and communications with both the Court and its

        staff by Petitioner, this Court made a finding on June 22, 2020 that this proceeding could

        not reasonably be considered by electronic means and indefinitely postponed trial over

        Respondent's objections.

    15) On June 26, 2020, Respondent filed his Amended Motion for Summary Judgment

        (Traditional and No Evidence Hybrid Motion).

    16) On June 30, 2020, this Court entered a scheduling order setting a deadline of July 31,

        2020 for both discovery and pre-trial motions. This Court also set deadlines for hearings

        on pre-trial motions by written submission and a trial date of September 2, 2020 at 8:30

        a.m. In its scheduling order, the Court clearly informed the parties that this trial date was



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 5 of 10 PageID #: 4668




       subject to reset due to the ongoing COVID-19 pandemic.

    17) During the approximately 32 days following entry of the scheduling order, this Court

       ruled on several discovery related motions filed by the parties. Notably, on July 27, 2020,

       this Court denied Petitioner's motion to compel certain deposition testimony from

       Respondent because it was outside the scope of discovery in this case. It also granted two

       motions for compel discovery by Respondent, who revealed to the Court that Petitioner

       had refused to respond in good faith to any of his written discovery. A date of July 31,

       2020 was set for compliance by Petitioner.

    18) Respondent filed his final three motions: (a) Respondent's Motion for Mandatory

       Sanctions and Alternative Motion for "Death Penalty" Sanctions; (b) Motion to Exclude

       Evidence; and (c) Motion in Limine at approximately 4:50 p.m. on July 31, 2020.

       Petitioner filed his nonsuit, which claimed to be due to COVID-19, approximately ten

       minutes later. Approximately ten minutes after that, Respondent filed an objection to

       dismissal without prejudice.

    19) Respondent filed a supplement to his objection on August 3, 2020 urging, among other

       things, for this Court to consider his non-discovery related motions for sanctions and

       seeking leave to file an additional motion for sanctions. Petitioner replied to the motion

       for sanctions (filed by Respondent on May 1, 2020) but did not make any other

       responsive filings.

    20) Mr. Retzlaff, in both his filings with this Court and his communications with Respondent

       on or around August 1, 2020, has manifest his intent to refile his case against Respondent

       after the first of the year. Based upon his statements in communications and pleadings,

       the Court finds that Petitioner is aware that the judge of this Court will be leaving office



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 6 of 10 PageID #: 4669




       at the end of 2020.

    21) Based upon the orders of this Court entered prior to nonsuit, as well as the filings made

       by Respondent prior to nonsuit (including three dispositive motions), this Court finds that

       Petitioner nonsuited his claims in this case solely avoid both an adverse judgment on the

       merits and potential sanctions for discovery abuse. The Court also finds that Petitioner

       nonsuited this case to circumvent the process of random assignment of judges with

       knowledge that, if he refiles after the first of the new year, his case will not be heard by

       the judge of this Court.

    22) The Court finds that Petitioner's behavior during the course of this litigation, specifically

       the filing of three simultaneous lawsuits against Petitioner: (a) was done to circumvent

       the process of random assignment of judges; (b) was done in bad faith and for the purpose

       of harassing Respondent; and (c) constituted a blatant abuse of the litigation process. The

        Court finds that the intermediate appellate courts of this state have found previously

        found that forum shopping of this nature is a sanctionable pursuant to the inherent powers

       of a court to curb such abuses of the judicial process

    23) The Court finds that Petitioner - a vexatious litigant - has abused the Texas litigation

       process in the past and that he has manifested his intention to continue doing so with

       respect to this Respondent in this future. This Court has considered lesser sanctions with

       respect to Petitioner's abuse of the judicial process and has determined that the only

       sanction sufficiently severe to punish Petitioner, deter litigation abuse of this nature in the

       future, and to protect Respondent is the entry of an order dismissing this case with

       prejudice.




 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 7 of 10 PageID #: 4670




    B. "Death Penalty" Sanctions

    24) The Court finds that the sanctions imposed in this case are "death penalty" sanctions, and

       accordingly, the Court now conducts a TransAmerica analysis with respect to the sanction

       imposed. 811 S.W.2d913,917(Tex.1991).

    25) In addition to discovery abuse, the Court finds that the record in this case demonstrates an

       ongoing pattern litigation misconduct by Petitioner which, in addition to forum shopping,

       includes: (a) attempted ex parte communications; (b) inappropriate, offensive, and

       harassing communications directed toward the Court, the Court's staff and Respondent;

       (c) the filing of inappropriate, vulgar, and threatening pleadings and papers in this case;

       (d) severe abuse of the discovery process; and (e) a general refusal by Petitioner to

        comport his behavior with the Texas Rules of Civil Procedure and the local rules of

       practice before this Court.

    26) The Court is mindful of Petitioner's status as a prose litigant in this proceeding. The

       record demonstrates that both the Court, and its staff, have warned Petitioner concerning

       the impropriety of his behavior in writing on numerous separate occasions. In addition to

       these warnings, the Court has previously advised Petitioner of the advantages of obtaining

        legal counsel to represent him in this proceeding.

    27) The Court takes judicial notice of a previous order sanctioning Petitioner in Denton

        County for inappropriate behavior before the Honorable Robert Ramirez in the Denton

        County Court at Law No. 2 on May 6, 2020.

    28) The Court has considered the propriety of all available sanctions which could be imposed

        against Petitioner for his abuse of the litigation process in this case. Specifically, this

        Court has considered the TransAmerica factors for "death penalty" sanctions set forth by



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 8 of 10 PageID #: 4671




       the Texas Supreme. See also Petroleum Solutions Inc. v. Head, 454 S.W.3d 482, 489

       (Tex. 2014).

    29) The Court finds that there is a direct relationship between the offensive conduct by

       Petitioner in this case and the sanction now imposed by this Court. Specifically, the Court

       finds that Petitioner's abuse of the litigation process gives rise to the presumption that his

       claims against Respondent lack merit, and accordingly, the sanction of dismissal with

       prejudice is warranted.

    30) The Court has considered an order charging all or any portion of the expenses of

       litigation, attorney fees, or taxable court costs against Petitioner. TRCP 215.2(b)(2). The

       Court finds that, aside from his expenditure of time, Respondent has represented himself

       pro se throughout this proceeding and has no incurred significant out of pocket expenses

       or attorney fees. The Court also finds that the bulk of discovery expenses were incurred

       by Petitioner. The Court finds that a sanction of this nature would be insufficient. It also

       finds that such a sanction would not provide an effective deterrent to the abuse which the

       Court now seeks to prevent. Accordingly, a purely monetary sanction is inappropriate.

    31) The Court has considered a possible sanction compelling Petitioner to pay a fine into the

       registry of the Court. The Court does not find this sanction just or appropriate because the

       Court was not the only victim of Petitioner's misconduct; Respondent was also a victim.

       The sanction of a monetary penalty paid into the registry of the Court would be

       inappropriate under the circumstances because, while it would give appropriate justice for

       the offense Petitioner has given to this Court, it would fail to give appropriate justice to

       Respondent.

    32) The Court has considered, on its own initiative, ordering Petitioner to appear an show



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 9 of 10 PageID #: 4672




       cause why he should not be held in contempt of court. The Court finds that, while is

       inherent power to sanction for litigation abuse is broad, its power to hold a party in

       contempt of court is comparatively narrow. Based upon the narrow scope of contempt

       proceedings, and the impossibility of holding such proceedings in person during the

       COVID-19 pandemic, contempt of court is an inappropriate sanction in this matter.

    33) The Court fully considered the ramifications of entering an order dismissing this case

       with prejudice. The Court finds that this sanction is appropriate because Petitioner's

       conduct throughout this case has given rise to the presumption that his claims lack merit.

       As Petitioner has manifest his intent to file similar proceedings in the future, the sanction

       is of a nature that it will sufficiently punish Petitioner for his abusive behavior in this

       litigation and deters others from engaging in similar behavior. Furthermore, the sanctions

       gives justice to Respondent by protecting him from the need to re-litigate these same

       claims for a fourth time at some point in the indefinite future.

    34) The Court has considered Petitioner's status as a pro se litigant with respect to the

       sanctions imposed. The Court finds that, despite being a pro se litigant, Petitioner has

       represented himself on numerous occasions before Texas courts. In some of those

       proceedings, including those before intermediate appellate courts, he has had some degree

       of success successful. See e.g. Retzlaff v. GoAmerica Comms. Corp., 356 S.W.3d 689

       (Tex. App. - El Paso 2011) (granting some reliefrequested by Mr. Retzlaff, but denying

       other relief). Notwithstanding contents that are often inappropriate, many of the pleadings

       and papers filed by Petitioner in this case are indicative of an experienced pro se litigant

       with access to legal research materials and the ability to utilize them effectively.

       Accordingly, the sanctions imposed do not take advantage of Petitioner' s status as a pro



 JUDGMENT
Case 4:18-cv-00247-ALM Document 206-4 Filed 08/21/20 Page 10 of 10 PageID #: 4673




          se litigant in a manner that is fundamentally unfair. Petitioner was advised by the Court to

          retain counsel and he elected not to do so.

                                    III.   ORDERS OF THE COURT

  It is hereby

      A. ORDERED that Respondent's Motion for Mandatory Sanctions is, in all things,

          GRANTED;

      B. ORDERED that the following sanction is hereby imposed upon Petitioner for his abuse of

          the litigation process set forth above: dismissal of Petitioner's claims with prejudice to

          refiling.

      C. ORDERED that judgment is hereby RENDERED in favor of Respondent.

      D. ORDERED that Petitioner's claim for a protective order against Respondent under

          Article 7A of the Texas Code of Criminal Procedure is DISMISSED WITH PREJUDICE

          to refiling.

      E. ORDERED that, to the extent any motions other than those set forth in Section I above

          remain pending in this case, they are all DENIED AS MOOT.

      F. ORDERED that this is a final order disposing of all parties and all claims and is

          immediately appealable.

      G. ORDERED that all court costs are taxed against Petitioner.

      H. ORDERED that all relief not expressly granted herein is DENIED.

     SIGNED ON:          ~ 13                       2020




  JUDGMENT
